18 N.Y.3d 951 (2012)
967 N.E.2d 696
944 N.Y.S.2d 472
2012 NY Slip Op 68585
KENZIE GODFREY, Appellant,
v.
G.E. CAPITAL AUTO LEASE, INC., Respondent, et al., Defendants.
Motion No: 2011-1365.
Court of Appeals of New York.
Submitted December 27, 2011.
Decided March 29, 2012.
Judge READ taking no part.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (see Cuadrado v New York City Tr. Auth., 65 AD3d 434 [2009], lv dismissed 14 NY3d 748 [2010]).